Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
“[T]he controller. . . to determine” of claim 9-12 is understood as “a controller to control.”  Applicant has already amended claim 1 in this fashion.
Response to Arguments
Applicant's arguments filed 6/14/22 have been fully considered but they are not persuasive.
Applicant argues “[t]he Office Action has already acknowledged that Chang doesn't disclose a cover of the electronic component. (Office Action, page 8)” (applicant’s remarks of 6/14/22, p. 10).  Original claim 2 required and what the Examiner indicated in the non-final action dated 2/14/22, that Chang (US 6,679,064) is “a cover of the electronic component, the cover including a package lid or a pad, wherein the thermoelectric element is disposed on top of the cover or inside the cover.”  As shown in the rejection of claim 1 below (that incorporated portions of original claim 2), is that Chang does in fact disclose a cover because the Chang’s elements 10 and 34 in some fashion covers an electronic component.  What Chang does not disclose is that the cover includes a package lid or a pad (that also includes a thermoelectric element disposed inside of the cover), which Bhatia (US 6,094,919) is used as a secondary reference for the teaching that the cover includes a package lid with a thermoelectric element disposed inside of the cover.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 12, line 4 requires “a temperature of a second side.” Is this a different temperature and a different second side than claim 1, line 13; or does the temperature and the first side have antecedence in claim 1, line 13? And
b.	Claim 20, line 4 requires “a temperature of a second side.” Is this a different temperature and a different second side than claim 14, lines 6-7; or does the temperature and the first side have antecedence in claim 14, lines 6-7?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 6,679,064).
With respect to Claim 1 (for claims 1, 6, 7, and 9-13), Chang teaches a cooling and heating system, comprising: a thermoelectric element (fig. 9, 10) disposed near an electronic component (col. 7, l. 48), the thermoelectric element capable of operating in a cooling mode (col. 7, l. 13) or a heating mode (col. 7, l. 13) dependent upon a current flow direction (col. 7, ll. 44-45) of an electric current (col. 7, l. 45) flowing therethrough, a cover (34) of the electronic component, wherein the thermoelectric element is disposed inside (see fig. 9, 10 sits in 34) the cover; a polarity change circuit (fig. 7 and col. 6, ll. 62-63) coupled to the thermoelectric element to switch the current flow direction of the electric current received from a power source (18), the polarity change circuit (col. 6, ll. 62-63 and fig. 7) including a plurality of switches (col. 3, ll. 34-35); and a controller (56) coupled to the switches of the polarity change circuit to control the switches to switch to control the current flow direction of the electric current flowing in the thermoelectric element to cool or heat the electronic component, wherein the controller is configured to measure a temperature (col. 7, ll. 40-41) of a first side (62) of the thermoelectric element and a temperature (col. 7, ll. 40-42) of a second side (64) of the thermoelectric element, and to control the current flow direction of the electric current in the thermoelectric element based on (col. 7, ll. 42-49) the temperature of the first side of the thermoelectric element and the temperature of the second side of the thermoelectric element.  
With respect to Claim 14 (for claims 14-20), Chang teaches a method for cooling and heating an electronic component (col. 7, l. 48) comprising: Ser. No. 17/037,299Page 6 of 12Dkt. No. 209922.0636.8 (P598)activating a thermoelectric element (fig. 9, 10) disposed near the electronic component (col. 7, l. 48), wherein the thermoelectric element is connected to an electrical circuit (fig. 7 and col. 6, ll. 62-63)  for a bidirectional current (col. 7, ll. 44-45), wherein the thermoelectric element is disposed inside (see fig. 9, 10 sits in 34) a cover (34) of the electronic component; measuring a temperature (col. 7, ll. 40-41) of a first side (62) of the thermoelectric element and a temperature (col. 7, ll. 40-42) of a second side (64) of the thermoelectric element; determining (the examiner understands “determining” as controlling the current flow direction) a current flow direction (col. 7, ll. 44-45) of the bidirectional current in the thermoelectric element based on (col. 7, ll. 42-49) the temperature of the first side of the thermoelectric element and the temperature of the second side of the thermoelectric element; and controlling the current flow direction of the bidirectional current in the thermoelectric element to cool (col. 7, l. 13) or heat (col. 7, l. 13) the electronic component, wherein whether the electronic component is to be cooled or heated is based on (col. 7, ll. 50-60) the determined current flow direction of the bidirectional current in the thermoelectric element. 
With respect to Claims 13 and 15, Chang further teaches the system includes the cooling mode (col. 7, l. 13) to cool the electronic component and the heating mode (col. 7, l. 13) to heat the electronic component, and wherein no extra component (see fig. 91, no component needed other than 18,56) is needed when switching between the cooling mode and the heating mode (claim 13) and changing (col. 7, ll. 50-51) the current flow direction of the bidirectional current in the thermoelectric element by a polarity change (col. 3, l. 30) (claim 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 13-15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chang (US 6,679,064) and Bhatia (US 6,094,919).
With respect to Claim 1 (for claims 1-3, 6, 7, and 9-13), Chang teaches a cooling and heating system, comprising: a thermoelectric element (fig. 9, 10) disposed near an electronic component (col. 7, l. 48), the thermoelectric element capable of operating in a cooling mode (col. 7, l. 13) or a heating mode (col. 7, l. 13) dependent upon a current flow direction (col. 7, ll. 44-45) of an electric current (col. 7, l. 45) flowing therethrough; a polarity change circuit (fig. 7 and col. 6, ll. 62-63) coupled to the thermoelectric element to switch the current flow direction of the electric current received from a power source (18), the polarity change circuit (col. 6, ll. 62-63 and fig. 7) including a plurality of switches (col. 3, ll. 34-35); and a controller (56) coupled to the switches of the polarity change circuit to control the switches to switch to control the current flow direction of the electric current flowing in the thermoelectric element to cool or heat the electronic component, wherein the controller is configured to measure a temperature (col. 7, ll. 40-41) of a first side (62) of the thermoelectric element and a temperature (col. 7, ll. 40-42) of a second side (64) of the thermoelectric element, and to control the current flow direction of the electric current in the thermoelectric element based on (col. 7, ll. 42-49) the temperature of the first side of the thermoelectric element and the temperature of the second side of the thermoelectric element.  Chang fails to disclose a cover of the electronic component, wherein the thermoelectric element is disposed inside  the cover.  Bhatia teaches a cover (fig. 2, 34) of the electronic component, wherein the thermoelectric element (35) is disposed inside (fig. 2, 35 in 34 and col. 3, ll. 10-11) the cover.  It would be obvious to modify the system of Chang with the cover of Bhatia provides the benefit of allowing “the ICs of a system can be made to run much cooler while providing greater flexibility in the cooling design at the board or system level” (col. 4, ll. 14-17). 
With respect to Claims 2 and 3, Chang discloses the claimed invention except for the cover includes a package lid or a pad (claim 2) and a heat transferring element including a heatsink or a cold plate (claim 3).  Bhatia teaches the cover includes a package lid (34) or a pad (claim 2) and a heat transferring element (31) including a heatsink (31 and col. 2, l. 8) (claim 3).   It would be obvious to modify the system of Chang with the cover and heat transferring element of Bhatia provides the benefit of allowing “the ICs of a system can be made to run much cooler while providing greater flexibility in the cooling design at the board or system level” (col. 4, ll. 14-17) and to provide increased surface area for greater dissipation of heat to the air surrounding the heat sink. 
 With respect to Claim 14 (for claims 14-20), Chang teaches a method for cooling and heating an electronic component (col. 7, l. 48) comprising: Ser. No. 17/037,299Page 6 of 12Dkt. No. 209922.0636.8 (P598)activating a thermoelectric element (fig. 9, 10) disposed near the electronic component (col. 7, l. 48), wherein the thermoelectric element is connected to an electrical circuit (fig. 7 and col. 6, ll. 62-63)  for a bidirectional current (col. 7, ll. 44-45); measuring a temperature (col. 7, ll. 40-41) of a first side (62) of the thermoelectric element and a temperature (col. 7, ll. 40-42) of a second side (64) of the thermoelectric element; determining (the examiner understands “determining” as controlling the current flow direction) a current flow direction (col. 7, ll. 44-45) of the bidirectional current in the thermoelectric element based on (col. 7, ll. 42-49) the temperature of the first side of the thermoelectric element and the temperature of the second side of the thermoelectric element; and controlling the current flow direction of the bidirectional current in the thermoelectric element to cool (col. 7, l. 13) or heat (col. 7, l. 13) the electronic component, wherein whether the electronic component is to be cooled or heated is based on (col. 7, ll. 50-60) the determined current flow direction of the bidirectional current in the thermoelectric element. Chang fails to disclose the thermoelectric element is disposed inside a cover of the electronic component.  Bhatia teaches the thermoelectric element( fig. 2, 35) is disposed inside (fig. 2, 35 in 34 and col. 3, ll. 10-11) a cover (fig. 2, 34)of the electronic component.  It would be obvious to modify the system of Chang with the cover of Bhatia provides the benefit of allowing “the ICs of a system can be made to run much cooler while providing greater flexibility in the cooling design at the board or system level” (col. 4, ll. 14-17).  
With respect to Claims 13 and 15, Chang further teaches the system includes the cooling mode (col. 7, l. 13) to cool the electronic component and the heating mode (col. 7, l. 13) to heat the electronic component, and wherein no extra component (see fig. 91, no component needed other than 18,56) is needed when switching between the cooling mode and the heating mode (claim 13) and changing (col. 7, ll. 50-51) the current flow direction of the bidirectional current in the thermoelectric element by a polarity change (col. 3, l. 30) (claim 15).
Claim 5 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Chang (US 6,679,064) and Rajasubramanian (US 5,890,371).
Chang teaches a cooling and heating system, comprising: a thermoelectric element (fig. 9, 10) disposed near an electronic component (col. 7, l. 48), the thermoelectric element capable of operating in a cooling mode (col. 7, l. 13) or a heating mode (col. 7, l. 13) dependent upon a current flow direction (col. 7, ll. 44-45) of an electric current (col. 7, l. 45) flowing therethrough, a cover (34) of the electronic component, wherein the thermoelectric element is disposed inside (see fig. 9, 10 sits in 34) the cover; a polarity change circuit (fig. 7 and col. 6, ll. 62-63) coupled to the thermoelectric element to switch the current flow direction of the electric current received from a power source (18), the polarity change circuit (col. 6, ll. 62-63 and fig. 7) including a plurality of switches (col. 3, ll. 34-35); and a controller (56) coupled to the switches of the polarity change circuit to control the switches to switch to control the current flow direction of the electric current flowing in the thermoelectric element to cool or heat the electronic component.  Chang fails to disclose a buck-boot converter.  Rajasubramanian teaches a buck-boost converter (fig. 7, 130 and col. 11, l. 2) coupled to the power source (132,134) disposed near an electronic component, wherein the polarity change circuit (152) is to switch the current flow direction (col. 11, l. 34) of the electric current received from an output (158,160) of the buck-boost converter.   It would be obvious to substitute the buck-boost converter of Rajasubramanian for the converter of Chang for the purpose of “improv[ing] temperature control of the thermoelectric cooling devices.”
Claim 5 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Chang (US 6,679,064), Bhatia (US 6,094,919) and Rajasubramanian (US 5,890,371).
Chang teaches a cooling and heating system, comprising: a thermoelectric element (fig. 9, 10) disposed near an electronic component (col. 7, l. 48), the thermoelectric element capable of operating in a cooling mode (col. 7, l. 13) or a heating mode (col. 7, l. 13) dependent upon a current flow direction (col. 7, ll. 44-45) of an electric current (col. 7, l. 45) flowing therethrough; a polarity change circuit (fig. 7 and col. 6, ll. 62-63) coupled to the thermoelectric element to switch the current flow direction of the electric current received from a power source (18), the polarity change circuit (col. 6, ll. 62-63 and fig. 7) including a plurality of switches (col. 3, ll. 34-35); and a controller (56) coupled to the switches of the polarity change circuit to control the switches to switch to control the current flow direction of the electric current flowing in the thermoelectric element to cool or heat the electronic component.  Chang fails to disclose a cover of the electronic component, wherein the thermoelectric element is disposed inside  the cover.  Bhatia teaches a cover (fig. 2, 34) of the electronic component, wherein the thermoelectric element (35) is disposed inside (fig. 2, 35 in 34 and col. 3, ll. 10-11) the cover.  It would be obvious to modify the system of Chang with the cover of Bhatia provides the benefit of allowing “the ICs of a system can be made to run much cooler while providing greater flexibility in the cooling design at the board or system level” (col. 4, ll. 14-17).  Chang and Bhatia fail to disclose a buck-boot converter.  Rajasubramanian teaches a buck-boost converter (fig. 7, 130 and col. 11, l. 2) coupled to the power source (132,134) disposed near an electronic component, wherein the polarity change circuit (152) is to switch the current flow direction (col. 11, l. 34) of the electric current received from an output (158,160) of the buck-boost converter.   It would be obvious to substitute the buck-boost converter of Rajasubramanian for the converter of Chang for the purpose of “improv[ing] temperature control of the thermoelectric cooling devices.”
Claims 6 and 7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chang (US 6,679,064) and Simons (US 4,631,728).
With respect to Claim 6, Chang discloses the claimed invention except for the polarity change circuit comprises: a first switch coupled between a first output terminal of the power source and a first terminal of the thermoelectric element; a second switch coupled between the first output terminal of the power source and a second terminal of the thermoelectric element; a third switch coupled between a second output terminal of the power source and the second terminal of the thermoelectric element; and a fourth switch coupled between the second output terminal of the power source and the first terminal of the thermoelectric element.  Simons teaches the polarity change circuit (fig. 1, 25 and fig. 2) comprises: a first switch (45) coupled between a first output terminal (Vin) of the power source (Vin and GND) and a first terminal (lower terminal to “TEC DRIVE”) of the thermoelectric element (col. 1, |. 9); a second switch (49) coupled between the first output terminal of the power source and a second terminal (upper terminal to “TEC DRIVE”) of the thermoelectric element; a third switch (47) coupled between a second output terminal (GND) of the power source and the second terminal of the thermoelectric element; and a fourth switch (51) coupled between the second output terminal of the power source and the first terminal of the thermoelectric element.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarity change circuit of Chang with the polarity change circuit of Simons for the purpose of using “four ‘HEXFET’ transistors allow the current to be reversed through the thermoelectric cooler” (col. 3, Il. 15-17).
With respect to Claim 7, Chang and Simmons discloses the claimed invention except for when the first switch and the third switch are turned on while the second switch and fourth switch are turned off, the current flow direction in a first direction, and wherein when the second switch and the fourth switch are turned on while the first switch and the third switch are turned off, the current flow direction is in a second direction opposite to the first direction.  Admitted prior art is taken that when the first switch and the third switch are turned on while the second switch and fourth switch are turned off, the current flow direction in a first direction, and wherein when the second switch and the fourth switch are turned on while the first switch and the third switch are turned off, the current flow direction is in a second direction opposite to the first direction. (since the applicant’s transverse of the rejection does not specifically address the examiner’s assertion of official notice, the transverse is not adequate and is taken as admitted prior art.  MPEP 2144.03).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarity change circuit of Chang and Simmons with well-know of creating bi-directional flow of current by turning transistors on and off so that two of the switching transistors are on while another two of the switching transistors are turned off.
Claims 6 and 7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chang (US 6,679,064), Bhatia (US 6,094,919) and Simons (US 4,631,728).
With respect to Claim 6, Chang and Bhatia disclose the claimed invention except for the polarity change circuit comprises: a first switch coupled between a first output terminal of the power source and a first terminal of the thermoelectric element; a second switch coupled between the first output terminal of the power source and a second terminal of the thermoelectric element; a third switch coupled between a second output terminal of the power source and the second terminal of the thermoelectric element; and a fourth switch coupled between the second output terminal of the power source and the first terminal of the thermoelectric element.  Simons teaches the polarity change circuit (fig. 1, 25 and fig. 2) comprises: a first switch (45) coupled between a first output terminal (Vin) of the power source (Vin and GND) and a first terminal (lower terminal to “TEC DRIVE”) of the thermoelectric element (col. 1, |. 9); a second switch (49) coupled between the first output terminal of the power source and a second terminal (upper terminal to “TEC DRIVE”) of the thermoelectric element; a third switch (47) coupled between a second output terminal (GND) of the power source and the second terminal of the thermoelectric element; and a fourth switch (51) coupled between the second output terminal of the power source and the first terminal of the thermoelectric element.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarity change circuit of Chang and Bhatia with the polarity change circuit of Simons for the purpose of using “four ‘HEXFET’ transistors allow the current to be reversed through the thermoelectric cooler” (col. 3, Il. 15-17).
With respect to Claim 7, Chang, Bhatia and Simmons disclose the claimed invention except for when the first switch and the third switch are turned on while the second switch and fourth switch are turned off, the current flow direction in a first direction, and wherein when the second switch and the fourth switch are turned on while the first switch and the third switch are turned off, the current flow direction is in a second direction opposite to the first direction.  Admitted prior art is taken that when the first switch and the third switch are turned on while the second switch and fourth switch are turned off, the current flow direction in a first direction, and wherein when the second switch and the fourth switch are turned on while the first switch and the third switch are turned off, the current flow direction is in a second direction opposite to the first direction. (since the applicant’s transverse of the rejection does not specifically address the examiner’s assertion of official notice, the transverse is not adequate and is taken as admitted prior art.  MPEP 2144.03).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarity change circuit of Chang, Bhatia and Simmons with well-know of creating bi-directional flow of current by turning transistors on and off so that two of the switching transistors are on while another two of the switching transistors are turned off.
Claims 9, 10, 17, and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chang (US 6,679,064).
With respect to Claims 9 and 17, Chang further teaches the controller is further configured to determine the current flow direction of the electric current in the thermoelectric element based on a temperature (col. 7, ll. 47-48) allowed for the electronic component (claim 9) and the determining the current flow direction of the bidirectional current in the thermoelectric element further comprises determining the current flow direction of the bidirectional current in the thermoelectric element further based on a temperature (col. 7, ll. 47-48) allowed for the electronic component.  Chang fails to disclose a minimum temperature.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to for the heating mode to be turned on at a minimum temperature to insure that the electronic component is not below its operating range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to Claims 10 and 18, Chang further teaches the controller is further configured to determine the current flow direction of the electric current in the thermoelectric element based on a temperature (col. 7, ll. 47-48) for the electronic component (claim 10) and the determining the current flow direction of the bidirectional current in the thermoelectric element further comprises determining the current flow direction of the bidirectional current in the thermoelectric element further based on a temperature (col. 7, ll. 47-48) for the electronic component (claim 18).  Chang fails to disclose a target direction.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to for the heating and cooling modes are switched on and off in order to maintain the electronic component operating at its desired temperature, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 9, 10, 17, and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chang (US 6,679,064) and Bhatia (US 6,094,919).
With respect to Claims 9 and 17, Chang further teaches the controller is further configured to determine the current flow direction of the electric current in the thermoelectric element based on a temperature (col. 7, ll. 47-48) allowed for the electronic component (claim 9) and the determining the current flow direction of the bidirectional current in the thermoelectric element further comprises determining the current flow direction of the bidirectional current in the thermoelectric element further based on a temperature (col. 7, ll. 47-48) allowed for the electronic component.  Chang and Bhatia fail to disclose a minimum temperature.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to for the heating mode to be turned on at a minimum temperature to insure that the electronic component is not below its operating range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to Claims 10 and 18, Chang further teaches the controller is further configured to determine the current flow direction of the electric current in the thermoelectric element based on a temperature (col. 7, ll. 47-48) for the electronic component (claim 10) and the determining the current flow direction of the bidirectional current in the thermoelectric element further comprises determining the current flow direction of the bidirectional current in the thermoelectric element further based on a temperature (col. 7, ll. 47-48) for the electronic component (claim 18).  Chang and Bhatia fail to disclose a target direction.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to for the heating and cooling modes are switched on and off in order to maintain the electronic component operating at its desired temperature, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 11 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chang (US 6,679,064) and Yang (US 9,236,639).
Chang discloses the claimed invention except for the controller is configured to determine the current flow direction of the electric current to be in a direction to heat up the electronic component in response to determining that the temperature of the first side of the thermoelectric element is lower than a minimum temperature allowable for the electronic component (claim 11) and the determining the current flow direction of the bidirectional current in the thermoelectric element further comprises determining that the current flow direction of the bidirectional current to be in a direction to heat up the electronic component in response to determining that the temperature of the first side of the thermoelectric element is lower than a minimum temperature allowed for the electronic component (claim 19).  Yang teaches the controller (fig. 1, 14) is configured to determine the current flow direction of the electric current (col. 2, Il. 46-51) is to be in a direction to heat (col. 4, |. 14) up the electronic component (38) in response to determining that a temperature (using 20) of a first side (see fig. 1, 20 senses lower 38 which is on lower side of 12) of the thermoelectric element (12) is lower (col. 4, l. 4) than a minimum temperature (Tref) allowable for the electronic component (claim 11) and the determining the current flow direction of the bidirectional current in the thermoelectric element further comprises determining that the current flow direction of the bidirectional current (col. 2, Il. 46-51) to be in a direction to heat (col. 4, l. 14) up the electronic component in response to determining that the temperature (using 20) of the first side (see fig. 1, 20 senses lower 38 which is on lower side of 12) of the thermoelectric element (12) is lower than a minimum temperature (Tref) allowed for the electronic component (38) (claim 19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang with the controller of Yang for purpose of warming up the system upon initial start-up (col. 4, Il. 7-8) of the system for more reliable operation of the system when below operating temperature.
Claims 11 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chang (US 6,679,064), Bhatia (US 6,094,919) and Yang (US 9,236,639).
Chang and Bhatia disclose the claimed invention except for the controller is configured to determine the current flow direction of the electric current is to be in a direction to heat up the electronic component in response to determining that a temperature of a first side of the thermoelectric element is lower than a minimum temperature allowable for the electronic component (claim 11) and the determining the current flow direction of the bidirectional current in the thermoelectric element further comprises determining that the current flow direction of the bidirectional current to be in a direction to heat up the electronic component in response to determining that the temperature of the first side of the thermoelectric element is lower than a minimum temperature allowed for the electronic component (claim 19).  Yang teaches the controller (fig. 1, 14) is configured to determine the current flow direction of the electric current (col. 2, Il. 46-51) is to be in a direction to heat (col. 4, |. 14) up the electronic component (38) in response to determining that a temperature (using 20) of a first side (see fig. 1, 20 senses lower 38 which is on lower side of 12) of the thermoelectric element (12) is lower (col. 4, l. 4) than a minimum temperature (Tref) allowable for the electronic component (claim 11) and the determining the current flow direction of the bidirectional current in the thermoelectric element further comprises determining that the current flow direction of the bidirectional current (col. 2, Il. 46-51) to be in a direction to heat (col. 4, l. 14) up the electronic component in response to determining that the temperature (using 20) of the first side (see fig. 1, 20 senses lower 38 which is on lower side of 12) of the thermoelectric element (12) is lower than a minimum temperature (Tref) allowed for the electronic component (38) (claim 19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang and Bhatia with the controller of Yang for purpose of warming up the system upon initial start-up (col. 4, Il. 7-8) of the system for more reliable operation of the system when below operating temperature.
Claims 12 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chang (US 6,679,064) and Chang (US 2015/0059358).
Chang (‘064) discloses the claimed invention including the bidirectional current (col. 7, ll. 44-45).  Chang fails to specifically disclose the controller is configured to determine the current flow direction of the electric current to be in a direction to cool the electronic component in response to determining that the temperature of the first side of the thermoelectric element is higher than a temperature of a second side of the thermoelectric element (claim 12) and determining that the current flow direction of the bidirectional current to be in a direction to cool the electronic component in response to determining that the temperature of the first side of the thermoelectric element is higher than a temperature of a second side of the thermoelectric element (claim 20).  Chang (‘358) teaches the controller (fig. 1, 13) is configured to determine the current flow direction of the electric current (produced by 12) to be in a direction to cooling (¶[0017], |. 7) the electronic component (9) in response to determining that the temperature (10) of the first side (140) of the thermoelectric element (14) is higher (¶[0016], Il. 6-7) than the temperature (16 and/or 11, based upon the Applicant’s specification at ¶[0063], Il. 5-7, “TB is a temperature of a second side (side B) of the TEE attached to a heatsink/cold plate or exposed to an ambient environment, where T_B may be an ambient temperature) of the second side (141) of the thermoelectric element (claim 12) and determining (fig. 1, using 13) that the current flow direction of the current (produced by 12) is to be in a direction to cool (¶[0017], |. 7) the electronic component (9) in response to determining that a temperature (10) of a first side (140) of the thermoelectric element (14) is higher (4[0016], Il. 6-7) than a temperature 16 and/or 11, based upon the Applicant's specification at (¶[0063], Il. 5-7, “TB is a temperature of a second side (side B) of the TEE attached to a heatsink/cold plate or exposed to an ambient environment, where T_B may be an ambient temperature) of a second side (141) of the thermoelectric element (claim 20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang (‘064) with the controller of Chang (‘358) for purpose of using “the judging result, a duty cycle of the power supply circuit 12 is adjusted by the controller 13” (¶[0016], Il. 8-9) in order to set the initial duty cycle of the thermoelectric component (¶[0020], Il. 7-10). (warming up the system upon initial start-up (col. 4, Il. 7-8) of the system for more reliable operation of the system when below operating temperature. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Chang with that of Sommer for purpose of using the system to control both heating and cooling using the temperatures of the first and second sides of the thermoelectric element.
Claims 12 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chang (US 6,679,064), Bhatia (US 6,094,919) and Chang (US 2015/0059358).
Chang (‘064) discloses the claimed invention including the bidirectional current (col. 7, ll. 44-45).  Chang and Bhatia fail to specifically disclose the controller is configured to determine the current flow direction of the electric current to be in a direction to cool the electronic component in response to determining that the temperature of the first side of the thermoelectric element is higher than a temperature of a second side of the thermoelectric element (claim 12) and determining that the current flow direction of the bidirectional current to be in a direction to cool the electronic component in response to determining that the temperature of the first side of the thermoelectric element is higher than a temperature of a second side of the thermoelectric element (claim 20).  Chang (‘358) teaches the controller (fig. 1, 13) is configured to determine the current flow direction of the electric current (produced by 12) to be in a direction to cooling (¶[0017], |. 7) the electronic component (9) in response to determining that the temperature (10) of the first side (140) of the thermoelectric element (14) is higher (¶[0016], Il. 6-7) than a temperature (16 and/or 11, based upon the Applicant’s specification at ¶[0063], Il. 5-7, “TB is a temperature of a second side (side B) of the TEE attached to a heatsink/cold plate or exposed to an ambient environment, where T_B may be an ambient temperature) of a second side (141) of the thermoelectric element (claim 12) and determining (fig. 1, using 13) that the current flow direction of the current (produced by 12) to be in a direction to cool (¶[0017], |. 7) the electronic component (9) in response to determining that the temperature (10) of the first side (140) of the thermoelectric element (14) is higher (4[0016], Il. 6-7) than a temperature 16 and/or 11, based upon the Applicant's specification at (¶[0063], Il. 5-7, “TB is a temperature of a second side (side B) of the TEE attached to a heatsink/cold plate or exposed to an ambient environment, where T_B may be an ambient temperature) of a second side (141) of the thermoelectric element (claim 20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang (‘064) with the controller of Chang (‘358) for purpose of using “the judging result, a duty cycle of the power supply circuit 12 is adjusted by the controller 13” (¶[0016], Il. 8-9) in order to set the initial duty cycle of the thermoelectric component (¶[0020], Il. 7-10). (warming up the system upon initial start-up (col. 4, Il. 7-8) of the system for more reliable operation of the system when below operating temperature. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Chang and Bhatia with that of Sommer for purpose of using the system to control both heating and cooling using the temperatures of the first and second sides of the thermoelectric element.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 6,424,533 (fig. 3B) and 7,964,591 (fig. 7) discloses a packaging lid having thermoelectric elements.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  6/22/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835